DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance
Claims 1-6, 9-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches a color transfer function was developed based on these probabilities to convert the grayscale image to a red (R), green (G), and blue (B) image in which the amount of R, G, and B represents the probabilities of HLB infection, healthiness; one linear polarizer was installed in front of the camera's lens, and another polarizing film (Visible linear polarizing laminated film, Edmund Optics, Barrington, N.J.) with a perpendicular direction to the camera's filter was fixed in front of the LED panel. Using this setting, the camera only receives the minimum reflection, for example US publications 20170131200. However, the prior art of record fails to show the limitation of claims 1, 17, and 19, “wherein the processing unit is arranged for calibrating the first color value, second color value, and optional third color value, and wherein the processing unit is arranged for calibrating the first, second or third color value by for that color value: a) multiplying the color value by a calibration value, C, determined as a reference value divided by the difference of the average intensity value in a first reference image, of a reference object with a uniform reflectance while the light source illuminates the reference object with the broadband illumination, and the average .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/
Primary Examiner, Art Unit 2667